Case 2:21-cv-10721-PDB-DRG ECF No. 14, PageID.67 Filed 04/28/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 ASHLEY VANN,                                    Civil No. 21-10721

       Plaintiﬀ,                                 HON. PAUL D. BORMAN
 v.                                              MAG. DAVID R. GRAND

 JEFFREY S. FREEMAN, et al.,                     MOTION TO SEAL EXHIBIT
       Defendants.                               AND MEMORANDUM


      Under Local Civil Rule 5.3(b), Defendants request an order sealing the exhibit

to their Motion to Stay Proceedings (the “Poole Letter”), and portions of that
motion and supporting brief that refer to the subject-matter addressed in the Poole
Letter (the “Memorandum”).

      I.     Index of Documents Proposed for Sealing

      Exhibit 1 lists the two documents to be sealed (the “Indexed Documents”).
ECF 15-1. Civil Rule 5.3(b)(1)(A)(i) (ED Mich. 2018). Plaintiﬀ does not object to

the Court sealing either document. Ibid.; Civil Rule 7.1(a) (ED Mich. 2020).

      II.    Nonparty Interests
      The United States is not a party to these proceedings, but disclosure of the

Indexed Documents at this time may adversely aﬀect federal law enforcement
interests. Civil Rule 5.3(b)(1)(A)(ii) (ED Mich. 2018).

      III.   Protective Order Classiﬁcation

      The Indexed Documents have not been classiﬁed as conﬁdential under a
protective order. The Court has not yet entered a protective order in this case.
Case 2:21-cv-10721-PDB-DRG ECF No. 14, PageID.68 Filed 04/28/21 Page 2 of 4




      IV.    Justiﬁcations for Sealing the Indexed Documents
      Congressional policy supports sealing the Indexed Documents because they

contain nonpublic information sourced from the Government that would otherwise
be exempt from disclosure to the public under the Freedom of Information Act on
three separate grounds.
      First, FOIA Exemption 3 exempts from disclosure records that are exempt
from disclosure under another statute. 8 U. S. C. § 552(b)(3). The Internal Revenue
Code prohibits employees of the United States and others with lawful access from

releasing “return information” to third parties. 26 U. S. C. § 6103(a)(1), (a)(3), and
(c). Counsel and Mr. Neiman are those with lawful access. The Poole Letter
constitutes return information because it relates to an investigation. 26 U. S. C.

§ 6103(b)(2)(A). The Poole Letter is therefore not information that the general
public would otherwise be able to obtain through FOIA.
      Second, this District treats “any information indicating the focus of a grand
jury investigation as grand jury materials” exempt from disclosure under FOIA
Exemption 3. Foster v. Department of Justice, 933 F. Supp. 687, 692 (ED Mich.
1996) (Rosen, J.). Public disclosure of the Poole Letter would reveal information

precedent to, and indicate the focus of, a grand jury investigation. This provides
another basis for finding that the general public would not otherwise have access to
the Poole Letter.
      Third, FOIA Exemption 6 exempts from disclosure information that would
result in a clearly unwarranted invasion of personal privacy without any
countervailing public interest that would justify its disclosure. Department of
Defense v. Federal Labor Relations Auth., 510 U. S. 487, 494–97 (1994). The only
relevant public interest in disclosure is the disclosure of information that would

                                        –2–
Case 2:21-cv-10721-PDB-DRG ECF No. 14, PageID.69 Filed 04/28/21 Page 3 of 4




“contribut[e] signiﬁcantly to public understanding of the operations or activities of
the government.” Id., at 495. It would work an unwarranted invasion of privacy to

disclosing the existence of a criminal investigation or the identity of people who
have not been indicted. Kiraly v. Federal Bureau of Investigation, 728 F. 2d 273,
277 (CA6 1984). And, because of the secrecy that surrounds criminal investigations,
see, e.g., Fed. Rule Crim. Proc. 6(e), there would be no countervailing public interest
justifying disclosure of the Poole Letter before an indictment is returned. See id.,
at 277–78.

      Because the Poole Letter should be sealed, so too should select portions of
the Memorandum that relate to the subject-matter of the Poole Letter.

      V.     Redacted Versions

      Defendants ask that the Poole Letter be sealed in its entirety. They have a
redacted copy of the motion, ECF 14, PageID.67, and a marked coversheet for the
Poole Letter stating it is to be ﬁled under seal, ECF 14-1. Civil Rule 5.3(b)(3)(A)(v)

(ED Mich. 2021).

      VI.    Sealed Versions

      Defendants have ﬁled unredacted copies of the Poole Letter, ECF 16, and the
Memorandum, ECF 17, under seal. Civil Rule 5.3(b)(3)(A)(vi) (ED Mich. 2021).
//
//

//
//
//
//


                                         –3–
Case 2:21-cv-10721-PDB-DRG ECF No. 14, PageID.70 Filed 04/28/21 Page 4 of 4




       WHEREFORE, Defendants respectfully request that the Court enter an
order sealing the Indexed Documents.

                                       Respectfully submitted
                                       BUTZEL LONG, P.C.

Dated: April 28, 2021                   Joseph e. richotte p70902
                                       GEORGE B. DONNINI (P66793)
                                       JOSEPH E. RICHOTTE (P70902)
                                       Stoneridge West
                                       41000 Woodward Avenue
                                       Bloomﬁeld Hills, Michigan 48304
                                       (248) 258-1616
                                       donnini@butzel.com
                                       richotte@butzel.com
BH3106337.2                            Counsel for Defendants




                                       –4–
